Citation Nr: 1741558	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the right hand prior to January 20, 2012, and in excess of 30 percent after January 20, 2012.  

2.  Entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the left hand prior to January 20, 2012, and in excess of 30 percent after January 20, 2012.  

3.  Entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the right foot prior to January 20, 2012, and in excess of 30 percent after January 20, 2012.  

4.  Entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the left foot prior to January 20, 2012, and in excess of 30 percent after January 20, 2012.  

5.  Entitlement to an initial compensable rating for the residuals of frostbite to the right ear prior to January 20, 2012, and in excess of 30 percent after January 20, 2012.  

6.  Entitlement to an initial compensable rating for the residuals of frostbite to the left ear prior to January 20, 2012, and in excess of 30 percent after January 20, 2012.  

7.  Entitlement to an effective date earlier than April 28, 2006, for the award of service connection for the residuals of frostbite to the hands, ears, and right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  A May 2012 rating decision granted increased 30 percent ratings for the service-connected residuals of frostbite to the right and left hands, right and left feet, and right and left ears.  In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At his hearing in August 2017 the Veteran withdrew his appeal as to the issues of entitlement to increased ratings for the residuals of frostbite to the right and left hands, right and left feet, and right and left ears.  

2.  An adequate notice of appeal from a June 15, 1998, Board decision denying entitlement to service connection for the residuals of frostbite to the hands, ears, and right foot was not filed.

3.  A notice of disagreement from a February 26, 2004, rating decision that denied reopening claims for entitlement to service connection for the residuals of frostbite to the hands, ears, and right foot was not received within one year of notice of that decision.

4.  The Veteran's application to reopen his previously denied service connection claim was filed on April 28, 2006; a December 2011 rating decision subsequently granted service connection for the residuals of frostbite to the hands, ears, and right foot effective from that date.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement increased ratings for the residuals of frostbite to the right and left hands, right and left feet, and right and left ears by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 15, 1998, Board decision that denied service connection for the residuals of frostbite to the hands, ears, and right foot is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

3.  The February 26, 2004, rating decision that denied reopening a service connection claim for a chest disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

4.  The criteria for an effective date earlier than April 28, 2016, for the award of service connection for the residuals of frostbite to the hands, ears, and right foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at his hearing in August 2017 the Veteran withdrew his appeal as to the issues of entitlement to increased ratings for the residuals of frostbite to the right and left hands, right and left feet, and right and left ears.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters and they are dismissed.

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date Claim

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA law provides that the effective date for an award of disability compensation reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  Claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2016).  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105(c) (West 2014).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2016).  

All decisions of the Board are to be stamped with the date of mailing on the face of the decision and are final as of that date, unless the Board orders reconsideration or an adequate notice of appeal is filed with the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  38 C.F.R. § 20.1100 (2016).  Absence contrary evidence, it is presumed that VA correspondence was properly and promptly dispatched and that the forms mentioned in cover letters were included with the mailings.  See, e.g., Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (discussing the presumption of regularity, which means that "courts presume that, in the absence of clear evidence to the contrary, public officials have properly discharged their official duties" and noting that the "Court has applied the presumption of regularity to processes and procedures throughout the VA administrative process"). 

There are, however, two exceptions to the rule of finality, the reopening of a claim based upon new and material evidence under 38 U.S.C.A. § 5108 and revision of a decision based upon CUE under 38 U.S.C.A. § 5109A.  See Cook v. Principi, 318 F.3d 1334, 1336 (Fed. Cir. 2002).  A failure of the VA to assist a veteran to the extent required by applicable law and regulations cannot constitute CUE and that even the existence of "grave procedural error" does not render a VA decision non-final.  Id. at 1348.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

An exception to the general effective date rule for reopened claims, however, is provided when, "[n]otwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  38 C.F.R. § 3.156(c)(1) (2016).  An award made based all or in part on such records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id.  

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

In order to obtain review by the Court of a final decision of the Board, a person adversely affected by such decision must file a notice of appeal (NOA) with the Court within 120 days after the date on which notice of the decision is mailed.  The NOA must be delivered or mailed to the Court and shall be deemed to be received on the date of receipt by the Court, if the notice is delivered, or on date of the United States Postal Service postmark stamped on the cover in which the notice is posted, if the notice is properly addressed to the Court and is mailed.  38 U.S.C.A. § 7266 (West 2014).  

Absent clear evidence to the contrary, the Board is presumed to have properly mailed its decision to the claimant and his or her representative at their last known addresses on the date on which the decision was issued.  See Davis v. Principi, 17 Vet. App. 29, 36 (2003); see generally Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties.").  Even where notice of the Board decision has been properly mailed the 120-day judicial appeal period may be equitable tolled when circumstances preclude timely filing of an NOA.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order). 

To benefit from equitable tolling, a claimant must demonstrate: (1) an extraordinary circumstance; (2) due diligence exercised in attempting to file; and (3) a connection between the extraordinary circumstance and failure to timely file.  See Toomer v. McDonald, 783 F.3d 1229, 1238 (Fed. Cir. 2015); McCreary v. Nicholson, 19 Vet. App. 324, 332 (2005), adhered to on reconsideration, 20 Vet. App. 86 (2006).  It is the appellant's burden to produce any evidence necessary to support his or her argument for equitable tolling.  Palomer v. McDonald, 27 Vet. App. 245, 251 (2015) (per curiam order).  The relevant period for the equitable tolling analysis is the time during which the obstacle to timely filing exists.  Checo v. Shinseki, 748 F.3d 1373, 1379-80 (Fed. Cir. 2014). 

In this case, the Veteran contends that an earlier effective date is warranted from August 9, 1996, for the award of service connection the residuals of frostbite to the hands, ears, and right foot.  In statements and testimony provided in support his claim he reported that he had submitted correspondence dated June 21, 1998, as notice of disagreement from a June 1998 Board decision to the Cleveland RO.  He asserted, in essence, that he had never closed his appeal and that effective dates from August 1996 should be assigned based upon his continuous prosecution of that appeal.  He also noted that a March 1997 supplemental statement of the case included an incorrect VA File number in that document.  

The Veteran's original claim for service connection for the residuals of frostbite to the hands, ears, and right foot was received by VA in August 1996.  He appealed and a June 1998 Board decision denied entitlement to service connection based upon the lack of evidence of current frostbite disabilities and treatment for frostbite in service.  It was also noted that a November 1955 discharge examination report revealed a normal evaluation for systems associated with the claimed disorders.  The Veteran has acknowledged receipt of notification of the decision in June 1998.  


The June 1998 Board decision also remanded the issue of entitlement to service connection for bilateral hearing loss for additional development.  VA records show that a November 1998 rating decision grant entitlement to service connection for bilateral hearing loss and that the Veteran was provided notice at his address of record on December 18, 1998.  There is no indication of any subsequent correspondence to or from the Veteran in the available record until February 2003.  

In an April 16, 2003, statement the Veteran reported that his VA care provider had strongly recommended that he "AGAIN" submit his frostbite claims.  A February 2004 rating decision denied reopening claims for the residuals of frostbite to the hands, ears, and right foot.  The Veteran was notified of the decision and his appellate rights (VA Form 4107) at his address of record by correspondence dated March 8, 2004.  No additional correspondence or evidence as to this matter was added to the appellate record within one year of that notice.

Correspondence signed by the Veteran and received by VA on April 28, 2006, was construed as an application to reopen service connection claims for the residuals of frostbite to the hands, ears, and right foot.  Service department correspondence dated in March 2010 was added to the file confirming the Veteran's service in Thule, Greenland, for an undetermined amount of time in 1954.  An October 2011 Board decision granted entitlement to the residuals of cold exposure.  The RO established service connection for the residuals of frostbite including to the hands, ears, and right foot effective from April 28, 2006, in a December 2011 rating decision.  

In March 2012, the Veteran submitted his notice of disagreement from the effective dates assigned.  In subsequent correspondence to VA and to his congressional representatives the Veteran asserted that he had appealed the June 1998 Board decision and that his service representative had misrepresented his statements as a claim to reopen rather than a continuation of appeal in the correspondence received by VA on April 28, 2006.

In correspondence dated March 4, 2014, the Veteran reported that in response to the Board's June 15, 1998, decision he had submitted a handwritten notice of disagreement dated June 21, 1998, by postal mail, to the Cleveland RO.  He asserted that this correspondence had been provided within 120 days from the mailing of the Board decision and that it appeared the RO had "never processed and/or annotated" his claims file.  A March 6, 2014, statement from the Veteran's service representative noted the March 4, 2014, statement and a copy of a notice to the Cleveland RO dated June 21, 1993, had been dropped off the previous day.  

At his August 2017 hearing the Veteran asserted that he had received a copy of the June 15, 1998, Board decision and submitted a notice of disagreement by written statement on June 21, 1998.  He stated that he had mailed the correspondence to the Cleveland RO and asserted that he had not been provided any direction as to whom he should send his appeal or otherwise he would have provided it as directed.  He also reported that he had been provided a copy of his June 21, 1998, correspondence by VA after his call in approximately 2010 and that he subsequently provided VA another copy for the file after he called and was informed that there was no such document in his claims file.  He reiterated his claim that he had continued his appeal for frostbite since August 1996 and that the April 2006 statement drafted by his former service representative had misrepresented his case.  

The Veteran contends that an effective date is warranted from the date of his initial service connection claim in August 1996 and that a June 15, 1998, Board decision should be considered non-final because of his efforts to appeal that determination.  However, based upon a comprehensive review of all the evidence of record, the Board finds that a June 15, 1998, Board decision denying entitlement to service connection for the residuals of frostbite to the hands, ears, and right foot and a February 2004 rating decision denying reopening the claims are final.  The Veteran subsequently filed an application to reopen the previously denied service connection claims was filed on April 28, 2006.  Service connection for the residuals of frostbite to the hands, ears, and right foot was subsequently granted effective from that date.  

The Board notes that service department records and reports were added to the appellate record subsequent to the June 1998 and February 2004 determinations in this case.  However, although new service department reports confirming the Veteran's service in Thule, Greenland, in 1954 were obtained, VA regulations only provide retroactive evaluations of disability based upon new evidence from the service department where such records clearly support the assignment of a specific rating over a part or the entire period of time involved.  See 38 C.F.R. § 3.156(c)(4).  It is significant to note that the Veteran's service in a cold weather environment, either Maine or Greenland, was not disputed, nor identified as a basis for denial, in the June 1998 or February 2004 determinations.  In fact, the June 1998 decision demonstrates the claim was denied due to lack of evidence of treatment in service or a current diagnosis.  Nor is confirmed service in Greenland shown to have clearly supported the Board's October 2011 decision granting service connection for residuals of cold injury.  In fact, that determination merely resolved all reasonable doubt in the Veteran's favor based upon the receipt of new evidence, including new medical and current diagnosis evidence, and found his reported history was credible and consistent with the nature and circumstances of his service in Greenland.  The Board finds an earlier effective date in this case is not warranted based upon the receipt of new service records.

The Veteran has not asserted, and the evidence does not indicate, that either the June 1998 or February 2004 decisions involved CUE.  A review of the record demonstrates that the correct facts, as they were known at the time, were before the adjudicators.  Nor is there any indication that an incorrect VA File number provided in a March 1997 supplemental statement of the case resulted in any adverse determination to the Veteran.  This error is found to be harmless.  Therefore, an earlier effective date is not warranted under the exception to finality for decisions involving CUE.

Consideration has been given to the Veteran's claim that he had mailed a notice of disagreement to the Cleveland RO upon receipt of a June 15, 1998, Board decision with the intent to appeal that determination.  Although he states he was not provided directions as to how and where to file such documents, it is presumed that the notice of appeal information (VA Form 4597) was provided with the June 1998 decision when mailed.  See Miley, 366 F.3d 1343.  The Board also finds that equitable tolling is inapplicable in this case because the Veteran has not demonstrated an extraordinary circumstance in his case nor that due diligence was exercised in any attempt re-assert his appeal within a reasonable period of time after it was discovered or reasonably should have been discovered that an appeal of the June 1998 decision had not been accepted.  See Checo, 748 F.3d 1373. 

The Veteran has provided no evidence other than his own statements to rebut the presumption that a copy of VA Form 4597 was provided with the June 15, 1998, Board decision, which he acknowledges having received.  Nor has he provided any evidence other than his own statements to rebut the presumption that the Cleveland RO, in the normal course of its administrative process, would have date stamped and maintained in the claims file a copy of the June 21, 1998, correspondence he reportedly mailed to that office.  Therefore, the June 15, 1998, Board decision is final.

It is also significant that the Veteran did not appeal a subsequent February 2004 rating decision that denied reopening his claim.  Nor has he expressed any dispute with the facts involved as to the mailing and correspondence receipt matters involving this specific determination.  He is shown to have been adequately notified of the February 2004 rating decision denying reopening of his service connection claim for the residuals of frostbite to the hands, ears, and right foot and of his appellate rights.  There is no indication of any correspondence expressing disagreement with the determination was received by VA within an applicable appeal period nor that VA received any additional pertinent evidence during this period.  As such, the February 2004 rating decision is final.  

In conclusion, the Board finds the Veteran's claim for an effective date earlier than April 28, 2006, for the award of service connection must be denied.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.



ORDER

The appeal for entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the right hand prior to January 20, 2012, and in excess of 30 percent after January 20, 2012, is dismissed.  

The appeal for entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the left hand prior to January 20, 2012, and in excess of 30 percent after January 20, 2012, is dismissed.  

The appeal for entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the right foot prior to January 20, 2012, and in excess of 30 percent after January 20, 2012, is dismissed.  

The appeal for entitlement to an initial rating in excess of 10 percent for the residuals of frostbite to the left foot prior to January 20, 2012, and in excess of 30 percent after January 20, 2012, is dismissed.  

The appeal for entitlement to an initial compensable rating for the residuals of frostbite to the right ear prior to January 20, 2012, and in excess of 30 percent after January 20, 2012, is dismissed.  

The appeal for entitlement to an initial compensable rating for the residuals of frostbite to the left ear prior to January 20, 2012, and in excess of 30 percent after January 20, 2012, is dismissed.  

Entitlement to an effective date earlier than April 28, 2006, for the award of service connection for the residuals of frostbite to the hands, ears, and right foot is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


